UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 02-6302



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

             versus


RONALD JOURDAN        EVANS,   a/k/a   Freak,   a/k/a
Man-Man,

                                                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-163, CA-92-163-2)


Submitted:    March 12, 2003                       Decided:   May 15, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Jourdan Evans, Appellant Pro Se.     Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald   Jourdan   Evans   appeals   the   district   court’s   order

construing his motion under Fed. R. Civ. P. 60(b), in which he

sought to challenge the denial of a motion for reduction of

sentence, as a successive motion under 28 U.S.C. § 2255 (2000), and

dismissing the motion without prejudice.        We find no error in the

construction of Evans’s motion as a successive § 2255 motion.

     An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).       When, as here, a

district court dismisses a § 2255 motion on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 112 S. Ct. 318 (2001).     We have independently reviewed the

record and conclude that Evans has not made the requisite showing.

See Miller-El v. Cockrell,         U.S.     , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3